Citation Nr: 1748892	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to February 15, 2015, and in excess of 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, granted service connection for bilateral hearing loss and right eye subconjunctral hematoma and assigned initial noncompensable ratings, effective February 3, 2011.  

In July 2012, the Veteran submitted a notice of disagreement with the initial noncompensable ratings assigned for his service-connected bilateral hearing loss and right eye disability.  A Statement of the Case was issued in November 2012.  In December 2012, the appellant perfected an appeal of both issues via his submission of a timely VA Form 9.  On his December 2012 VA Form 9, the Veteran requested a Board hearing at the RO.  In August 2014, the Veteran requested a Board videoconference hearing in lieu of a travel Board hearing.  

Before the matter was certified to the Board, in an April 2015 rating decision, the RO increased the rating for the Veteran's bilateral hearing loss to 30 percent, effective February 11, 2015.  A Supplemental Statement of the Case was provided to the Veteran in April 2015.  

In April 2015, the Veteran submitted a VA Form 9 indicated that he had read the April 2015 Supplemental Statement of the Case and only wished to appeal the issue of entitlement to a compensable rating for his service-connected right eye disability.  He further indicated that he did not wish to attend a Board hearing in connection with the appeal.  

In an August 2017 letter, the Board asked the Veteran to clarify his wishes regarding a hearing, noting that on his December 2012 VA Form 9, he had requested a Travel Board hearing; in August 2014, he requested a video hearing in lieu of a travel Board hearing; and on an April 2015 VA Form 9, he indicated that he did not wish to attend a Board hearing.  On September 7, 2017, the Veteran responded that he wished to attend a Board videoconference hearing.  

In a separate August 2017 letter, the Board asked the Veteran to clarify whether he wished to withdraw any issues from appeal.  He was advised that although he indicated on his April 2015 VA Form 9 that he only wished to appeal his right eye issue, in May 2015 written arguments, his representative has listed both his right eye and bilateral hearing loss as issues on appeal.  He was advised that any request to withdraw had to be in writing.  On September 12, 2017, the Veteran responded that he was satisfied with his claim for an increased rating for hearing loss and asked that the issue be withdrawn from appeal.  

Based on the Veteran's responses, the Board has dismissed the hearing loss issue below.  The issue of entitlement to a compensable rating for bilateral hearing loss prior to February 15, 2015, and in excess of 30 percent thereafter, has been referred for the scheduling of a Board videoconference hearing, in conformance with the Veteran's request of September 7, 2017.  


FINDINGS OF FACT

In September 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the VA that he wished to withdraw his appeal with respect to the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to February 15, 2015, and in excess of 30 percent thereafter. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to February 15, 2015, and in excess of 30 percent thereafter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in a September 2017 written statement, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to February 15, 2015, and in excess of 30 percent thereafter.  

The Board finds that the Veteran's statement is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. §20.204 (2016).  Under these circumstances, the matter is no longer within the Board's jurisdiction and is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


ORDER

The appeal is dismissed with respect to the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to February 15, 2015, and in excess of 30 percent thereafter.  



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


